 650DECISIONSOF NATIONALLABOR RELATIONS BOARDBarry Industries,IncorporatedandAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFI-CIO. Case 6-CA-4606March22, 1973SUPPLEMENTALDECISIOXAND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn April 8, 1970, the National Labor RelationsBoard issued its Decision and Order' in the above-entitled proceeding in which it ordered,inter alia,that the Respondent make whole Charles J. Taylor,Fannie E. Miller, and John E. Homer for any loss ofpay they may have suffered as a result of theRespondent's discrimination against them. Thereaf-ter, on May 4, 1972, the United States Court ofAppeals for the Third Circuit entered its judgmentenforcing the Board's Order. A controversy havingarisen as to the amounts of backpay due under theterms of the Board's Order, as enforced by the court,the Regional Director for Region 6, on December 14,1972, issued and duly served the Respondent byregisteredmail a Backpay Specification and Noticeof Hearing alleging the amounts of backpay due thediscriminatees under the Board's Order and notifyingtheRespondent that it shall file a timely answerwhich must comply with the Board's Rules andRegulations. The Respondent received the BackpaySpecification on December 27, 1972. Thereafter, onJanuary 15, 1973, Respondent filed its answer to thespecification in the form of a letter dated January 11,1973,generallydenying the allegations in theSpecification.On January 19, 1973, counsel for the GeneralCounsel filed directly with the Board a Motion toStrikeRespondent's Answer to Backpay Specifica-tion and Motion for Judgment on the Pleadings inAccordance with the Specification, herein calledMotion for Summary Judgment.2 Subsequently, onJanuary 31, 1973, the Board issued an ordertransferring the proceeding to the Board and aNotice To Show Cause on or before February 13,1973, why the General Counsel's Motion for Summa-ry Judgment should not be granted. By letter datedFebruary 9, 1973, the Respondent requested anextention of time to February 23, 1973, within whichto respond. This request was granted. NeverthelessRespondent failed to file a response to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the1181 NLRB 10032Although a copy of the General Counsel's Motion for SummaryJudgment was sent by the Regional Director for Region 6 by certified mailNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, file ananswer thereto . . . .(b) . . . The respondent shall specificallyadmit, deny, or explain each and every allegationof the specification, unless the respondent iswithout knowledge, in which case the respondentshall so state, such statement operating as adenial.Denials shall fairly meet the substance ofthe allegations of the specification denied . . . .As to all matters within the knowledge of therespondent, including but not limited to thevarious factors entering into the computation ofgross backpay, a general denial shall not suffice(c) . . . If the respondent files an answer to thespecification but fails to deny any allegation ofthe specification in themanner required bysubsection (b) of this section, and the failure so todeny is not adequately explained, such allegationshall be deemed to be admitted to be true, andmay be so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introducingany evidence controverting said allegation.The Backpay Specification duly issued, served, andreceived by the Respondent states that an answershallbe filed within 15 days after service of thespecification and that, to the extent that the answerdenies,without adequate explanations, the allega-tions of the specification in the manner required bythe Board's Rules and Regulations, such allegationsshall be deemed to be admitted to be true and theRespondent precluded from introducing any evidencecontroverting them.According to the Motion forSummary Judgment, on January 11, 1973, when noanswer had been filed, counsel for the GeneralCounsel, having been previously advised that Re-spondent's counsel had withdrawn from the case,telephoned the Respondent's president and called hisattention to the Respondent's obligation to file ananswer in conformity with Section 102.54(b) of theBoard's Rules and Regulations and to the effect of ato the Respondent at its new address indicated on the letterhead of itsJanuary 11, 1973, letter, it was returned by the Postal Service marked"unclaimed "202 NLRB No. 105 BARRY INDUSTRIES, INC.651failure to file an answer or to plead specifically andin detail to the specification as provided in Section102.54(c)of the Board's Rules and Regulations.Thereafter, by letter dated January 11, 1973, receivedinRegion 6 on January 15, 1973, the Respondentfiled an answer stating that it "herewith denies anyand all of your Backpay Specifications dated 14thDecember 1971 (sic)." Although the Board grantedthe Respondent's request for an extension of time toFebruary 23, 1973, within which to file a response tothe Notice To Show Cause, it failed to file such aresponse and therefore, the allegations of the Motionfor Summary Judgment stand uncontroverted.The Respondent's answer merely contains a gener-al denial of the allegations of the Backpay Specifica-tion and does not specifically deny the allegations asrequired by Section 102.54(b) of the Board's Rulesand Regulations. The failure so to deny is notadequately explained.Accordingly, as the answerfailstocomply with the provisions of Section102.54(b) and (c) of the Board's Rules and Regula-tions, pursuant to such provisions, the allegations ofthe specification are deemed to be admitted to betrue and are so found by the Board without takingevidence in support of said allegations.Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forth therein,concludes the netbackpaydue each of the discriminatees,Charles J.Taylor,Sr.,Fannie E. Miller,and John E.Homer, isas stated in the computations of the specification,and orders that payment thereof be made by theRespondent to each discriminatee.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,BarryIndustries,Incorporated,Chambersburg,Pennsylvania, its officers, agents, successors, andassigns, shall make whole each of the discriminatees,Charles J. Taylor, Sr., Fannie E. Miller, and John E.Homer, the employees named below, by payment tothem of the amounts set forth adjacent to theirnames, plus interest accrued at the rate of 6 percentper annum to be computed in the manner specifiedinIsis Plumbing & Heating Co.,138 NLRB 716, untilpayment of all backpay due, less tax withholdingsrequired by Federal and State laws:Charles J. Taylor, Sr.$6,444.75Fannie E. Miller$633.19John E. Homer$2,683.55